(See syllabus in Patch v. Stewart, ante, p. 192, 253 P. 254.)
This is an action to quiet title in plaintiffs to a tract of real estate. It was submitted and decided in the court below on an agreed statement of facts. Judgment was for plaintiffs. Defendants appealed. The essential facts in this case are analogous to the facts in Patch v. Stewart, ante, p. 192,253 P. 254, decided by this court January 26, 1927, and the sole issue raised and presented in this court, in the instant case, is identical with the principal issue in that case, there fully discussed. Upon the authority of Patch v. Stewart, supra, the judgment in the instant case is reversed.
Reversed.